DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
The claim limitations for Claim 1:
reception unit, wherein “unit” is the nonce term, “that receives an echo signal reflected by an examination target” is the functional language, and the term is not modified by sufficient structure.
signal processing unit, wherein “unit” is the nonce term, “that processes the echo signal received by the receiving unit” is the functional language, and the term is not modified by sufficient structure.  The signal processing unit receiving echo signals from the receiving unit does not amount to structure. 
range specifying operation unit, wherein “unit” is the nonce term, “that calculates a predetermined range in the blood flow velocity gradient distribution” and the term is not modified by sufficient structure.
wall surface velocity gradient operation unit, wherein “unit” is the nonce term, “that calculates an estimated value of a blood flow velocity gradient on the blood vessel wall surface from values of the blood flow velocity and the blood flow velocity gradient at the measurement points within the predetermined range” and the term is not modified by sufficient structure.
The claim limitations for Claim 6:
diagnosis index operation unit, wherein “unit” is the nonce term, “that calculates information which becomes a diagnosis index of the examination target by using the estimated value of the blood flow velocity gradient” and the term is not modified by sufficient structure.  
The claim limitations for Claim 10 & 12-13:
display unit, wherein “unit” is the nonce term, “that displays information obtained by the signal processing unit” and the term is not modified by sufficient structure.  The display unit obtaining the information by the signal processing unit does not amount to sufficient structure.
The claim limitations for Claim 11:
tomographic image forming unit, wherein “unit” is the nonce term, “that forms a tomographic image of the examination target from the echo signal” and the term is not modified by sufficient structure.   
The claim limitations for Claim 13:
input unit, wherein “unit” is the nonce term, “that inputs heartbeat signal information of the examination target” and the term is not modified by sufficient structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification, the claim elements correspond to the following features:The claim limitations for Claim 1:
reception unit: element 12, Fig. 1 of which the disclosure implied to be hardware; the implied corresponding hardware structure disclosed is a reception circuit and an analog-to-digital (A/D) converter (Para 0028 of the PGPUB of the Specification of the Applicant; herein referred to as PGPUB)
signal processing unit:  element 15, Fig. 1 of which the disclosure implied to be hardware and software to process the echo signal; the implied corresponding software and hardware disclosed is realized by software executed by the same CPU, different CPU, application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or graphics processing unit (GPU) (Para 0029 & 0035 of PGPUB)
range specifying operation unit:  element 154, Fig. 1 of which the disclosure implied to be software and hardware to obtain the range parameter; the implied corresponding software disclosed is to calculate at least one of an extreme value and an inflection point of the blood flow velocity gradient distribution (Para 0045 of PGPUB).  The implied hardware disclosed is the same CPU, different CPU, application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or graphics processing unit (GPU) (Para 0029 & 0035 of PGPUB)
wall surface velocity gradient operation unit:  element 155, Fig. 1 of which the disclosure implied to be software and hardware to obtain the range parameter; the implied corresponding algorithm disclosed is to calculate the wall surface velocity gradient on the blood vessel wall surface by using the values of the blood flow velocity and the blood flow velocity gradient at the measurement point within the predetermined range calculated by the range specifying operation unit (Para 0033 of PGPUB).  The implied hardware disclosed is the same CPU, different CPU, application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or graphics processing unit (GPU) (Para 0029 & 0035 of PGPUB)
The claim limitations for Claim 6:
diagnosis index operation unit; element 156, Fig. 1 of which the disclosure implied to be software and hardware to obtain the range parameter; the implied corresponding algorithm disclosed is to calculate information which is a diagnosis index of the examination target (Para 0034 of PGPUB).  The implied hardware disclosed is the same CPU, different CPU, application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or graphics processing unit (GPU) (Para 0029 & 0035 of PGPUB)
The claim limitations for Claim 10 & 12-13:
display unit: element 14, Fig. 1 of which the disclosure implies to be hardware; the implied corresponding hardware structure disclosed is a display of a computer system (Para 0027 of the PGPUG)
The claim limitations for Claim 11:
tomographic image forming unit: element 151, Fig. 1 of which the disclosure implied to be software and hardware to form a tomographic image; the implied corresponding software disclosed is to forma a two-dimensional tomographic image of tissues in an irradiation region of the examination target or a three-dimensional tomographic image of tissues by using a two-dimensional array probe or a mechanical probe, from the echo signal output from the reception unit (Para 0030 of PGPUB).  The implied hardware disclosed is the same CPU, different CPU, application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or graphics processing unit (GPU) (Para 0029 & 0035 of PGPUB)
The claim limitations for Claim 13:
input unit: element 10, Fig 1 of which the disclosure is implied to be hardware, the implied corresponding hardware structure disclosed is a keyboard and a pointing device (Para 0026 of PGPUB)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 11 & 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. Patent Application 2010/0241000 A1), and further in view of Okada et al. (U.S. Patent Application 2001/0016686 A1).
Claim 1:  Kondo teaches – 
An ultrasonic imaging device [ultrasonic diagnostic apparatus] (Abstract) comprising:
a reception unit [reception signal processing unit 21 includes plural amplifiers (preamplifiers) 21a and plural A/D converters 21b] (Para 0033) that receives an echo signal reflected by an examination target [reception signals outputted from the ultrasonic transducers] (Para 0033); and
a signal processing unit (Figure 1, Element 22, 23, 11, 62, 41, 30, 42, 42 & 51) that processes the echo signal received by the reception unit (Figure 1, Element 21),
Examiner’s Note:  The Applicant disclosed how the signal processing unit can be the same CPU or different CPUs (Para 0035).  The Examiner is indicating so many elements of Kondo that read on the claimed signal processing unit.
wherein the signal processing unit includes
a velocity gradient distribution operation unit [measuring unit] (Figure 1, Element 41) that calculates a blood flow velocity gradient distribution from a value of a blood flow velocity, in a direction parallel to a blood vessel wall surface of the examination target, calculated from the echo signal at a plurality of measurement points arranged in a radial direction from the blood vessel wall surface toward the center of a blood vessel [measures an inside radius of a blood vessel within the object and blood flow velocities in plural locations in a radial direction] (Para 0054)
Examiner’s Note:  While the claim states, parallel, and the prior art uses the term, radial, this is not a contradiction as parallel is referring to the blood flow direction of the blood flow gradient distribution and the radial direction of the prior art refers to the direction of the measurement of the ultrasound beam.  It is noted that Figure 1 of the Drawings of the Applicant supports this interpretation by disclosing the ultrasound probe 2 in the same measuring position of radial.
a wall surface velocity gradient operation unit [pressure gradient computing unit] (Figure 1, Element 42) that calculates an estimated value of a blood flow velocity gradient on the blood vessel wall surface from values of the blood flow velocity and the blood flow velocity gradient [computing shear stress on a vessel wall] at the measurement points [two locations] within the predetermined range [predetermined distance] [where ∆P represents a pressure gradient (pressure difference) at ends of the vessel having the length "L"] (Figure 4 and Para 0040-0041 & 0049)
While Konda teaches a predetermined distance, Kondo fails to teach wherein a range specifying operation unit that calculates a predetermined range.  However, Okada teaches – 
a range specifying operation unit [sample gate generator] (Para 0075) that calculate a predetermined range [sample gate] in the blood flow velocity gradient distribution [blood velocities may be measured at a plurality of points in a direction orthogonal to the blood vessel axis within the blood vessel and the point showing the highest velocity may be used as a reference in sample gate setting] (Para 0075) in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Claim 2/1:  While Konda teaches a predetermined distance, Kondo fails to teach wherein a range specifying operation unit that calculates a predetermined range.  However, Okada teaches – 
wherein the range specifying operation unit determines a region to be rejected based on a shape of the blood flow velocity gradient distribution, and calculates the predetermined range as a range excluding the region to be rejected with respect to the blood flow velocity gradient distribution (Figure 3, Element S and Para 0075) in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Examiner’s Note:  While Okada does not specifically teach excluding, such a step is obvious as the areas are not included within the calculations performed by Kondo and Okada.  By not including the areas in the calculations, the areas are thus excluded in the calculations.
Claim 3/2/1:  While Konda teaches a predetermined distance, Kondo fails to teach wherein a range specifying operation unit that calculates a predetermined range.  However, Okada teaches – 
wherein the range specifying operation unit [sample gate generator] (Para 0075) calculates the predetermined range with reference to at least any of a point at which a monotonous increase turns into a monotonous decrease from the blood vessel wall surface toward the center of the blood vessel and an inflection point at which an upward convex turns into a downward convex, in the blood flow velocity gradient distribution [a sample gate can be set using, as a reference, a predetermined distance from the anterior wall toward the inside of the blood vessel or the middle between the anterior and posterior walls of the blood vessel] (Para 0075) in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Examiner’s Note:  The Examiner contends that the sample gate can be set automatically (Para 0061) and the claims are directed to an apparatus/device.  The prior art just has to be capable of performing the claim limitation.  The prior art of Okada discloses setting the sample gate are various areas and distances between the vessels anterior and posterior walls (Para 0063, 0075, 0077, 0111-0112 & 0114).  Further Okada teaches in embodiment where the center line is the reference [a sample gate is automatically set such that its center coincides with the middle between the anterior and posterior wall positions] (Para 0063).  The Examiner contends that the monotonous increase turns into a monotonous decrease is what happens when the measurement of the blood flow velocity distribution happens around the center of the blood vessel (See Figure 3A of the PGPUB of the Specification of the Applicant).  The claim language recites, “any of a point”. In light of all of these elements Okada reads on the claim limitations.
Claim 4/3/2/1:  Kondo teaches – 
wherein the wall surface velocity gradient operation unit [pressure gradient computing unit] (Figure 1, Element 42) calculates the estimated value of the blood flow velocity gradient on the blood vessel wall surface from the values of the blood flow velocity and the blood flow velocity gradient at at least one or more the measurement points within the predetermined range  [predetermined distance] [where ∆P represents a pressure gradient (pressure difference) at ends of the vessel having the length "L"] (Figure 4 and Para 0040-0041 & 0049)
While Konda teaches a predetermined distance, Kondo fails to teach wherein a range specifying operation unit that calculates a predetermined range.  However, Okada teaches – 
wherein the range specifying operation unit  [sample gate generator] (Para 0075) sets a boundary of a predetermined range [sample gate] of the measurement points used for estimation of the blood flow velocity gradient on the blood vessel wall surface as the point at which the monotonous increase turns into the monotonous decrease from the blood vessel wall surface toward the center of the blood vessel, and wherein the calculates at at least one or more the measurement points within the predetermined range including the boundary [a sample gate can be set using, as a reference, a predetermined distance from the anterior wall toward the inside of the blood vessel or the middle between the anterior and posterior walls of the blood vessel] (Para 0075)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Examiner’s Note:  A sample gate is understood to have a boundary to the sample gate (See Figure 3 of Okada).  The Examiner contends that the sample gate can be set automatically (Para 0061) and the claims are directed to an apparatus/device.  The prior art just has to be capable of performing the claim limitation.  The prior art of Okada discloses setting the sample gate are various areas and distances between the vessels anterior and posterior walls (Para 0063, 0075, 0077, 0111-0112 & 0114).  Further Okada teaches in embodiment where the center line is the reference [a sample gate is automatically set such that its center coincides with the middle between the anterior and posterior wall positions] (Para 0063).  The Examiner contends that the monotonous increase turns into a monotonous decrease is what happens when the measurement of the blood flow velocity distribution happens around the center of the blood vessel (See Figure 3A of the PGPUB of the Specification of the Applicant).
Claim 5/4/3/2/1:  Kondo teaches – 
wherein the wall surface velocity gradient operation unit [pressure gradient computing unit] (Figure 1, Element 42) calculates the estimated value of the blood flow velocity gradient on the blood vessel wall surface from the values of the blood flow velocity and the blood flow velocity gradient at at least any of the point at which the monotonous increase turns into the monotonous decrease from the blood vessel wall surface toward the center of the blood vessel and the inflection point at which the upward convex turns into the downward convex [where ∆P represents a pressure gradient (pressure difference) at ends of the vessel having the length "L"] (Figure 4 and Para 0040-0041 & 0049)
Examiner’s Note:  The Examiner contends that the wall surface velocity gradient operation unit can be set automatically (Para 0061) and the claims are directed to an apparatus/device.  The prior art just has to be capable of performing the claim limitation.  The Examiner contends that the monotonous increase turns into a monotonous decrease is what happens when the measurement of the blood flow velocity distribution happens around the center of the blood vessel (See Figure 3A of the PGPUB of the Specification of the Applicant).
Claim 6/1:  Kondo teaches wall surface velocity gradient operation unit [pressure gradient computing unit] (Figure 1, Element 42).  Kondo teaches the prior art use of diagnosis indexes but not the specific of such an index.  However, Okada teaches – 
wherein the signal processing unit includes a diagnosis index operation unit [evaluation value calculator] (Figure 1, Element 34) that calculates information which becomes a diagnosis index of the examination target (Para 0100-0101) by using the estimated value of the blood flow velocity gradient, on the blood vessel wall surface, calculated by the unit (Figure 1, Element 21) in order to use in evaluation of heart functions and blood vessel condition (Para 0091)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to use in evaluation of heart functions and blood vessel condition (Para 0091)
Claim 7/6/1:  Kondo teaches – 
wherein the operation unit is a wall shear stress operation unit that calculates a wall shear stress [computing shear stress on a vessel wall] from the estimated value of the blood flow velocity gradient on the blood vessel wall surface [where ∆P represents a pressure gradient (pressure difference) at ends of the vessel having the length "L"] (Figure 4 and Para 0040-0041 & 0049)
	Kondo fails to teach a diagnosis index operation unit.  
However, Okada teaches – 
diagnosis index operation unit [evaluation value calculator] (Figure 1, Element 34) in order to use in evaluation of heart functions and blood vessel condition (Para 0091)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to use in evaluation of heart functions and blood vessel condition (Para 0091)
Claim 11/1:  Kondo teaches – 
wherein the signal processing unit (Figure 1, Element 22, 23, 11, 62, 41, 30, 42, 42 & 51) includes a tomographic image forming unit (Figure 1, Element 30) that forms a tomographic image of the examination target from the echo signal (Para 0035) and
wherein the wall surface velocity gradient operation unit [pressure gradient computing unit] (Figure 1, Element 42) calculates the estimated value of the blood flow velocity gradient on the blood vessel wall surface [where ∆P represents a pressure gradient (pressure difference) at ends of the vessel having the length "L"] (Figure 4 and Para 0040-0041 & 0049)
While Konda teaches a predetermined distance, Kondo fails to teach wherein a range specifying operation unit that calculates a predetermined range.  However, Okada teaches – 
from positional information of the blood vessel wall surface specified from the tomographic image (Para 0035) and the values of the blood flow velocity and the blood flow velocity gradient at the measurement points within the predetermined range calculated by the range specifying operation unit [sample gate generator] (Para 0075) in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Claim 13/6/1:  Kondo teaches a console (Figure 1, Element 61).  Kondo fails to teach the heartbeat signal and the diagnosis index.  However, Okada teaches –
an input unit that inputs heartbeat signal information of the examination target [input from an electrocardiograph] (Para 0166) and 
a display unit that displays the information obtained by the input unit and the signal processing unit (Figure 15, Element 390 and Figure 14, Element 332) 
wherein the display unit displays information that becomes a diagnosis index of the examination target together [an evaluation value such as wave intensity…may be displayed] with the heartbeat signal information of a time-series change [a time series manner] (Para 0166) in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Claim 14:  Kondo teaches –
An operation method in an ultrasonic imaging device [ultrasonic diagnostic apparatus] (Abstract), the method comprising:
a step of extracting a blood flow velocity component in an ultrasonic irradiation direction in a blood vessel of an examination target from an echo signal reflected by the examination target [reception signals outputted from the ultrasonic transducers] (Para 0033) 
a step of calculating a blood flow velocity distribution which is a distribution of blood flow velocities in a direction parallel a blood vessel wall surface at a plurality of measurement points arranged in a radial direction from the blood vessel wall surface toward the center of a blood vessel, based on the blood flow velocity component vessel [measures an inside radius of a blood vessel within the object and blood flow velocities in plural locations in a radial direction] (Para 0054)
Examiner’s Note:  While the claim states, parallel, and the prior art uses the term, radial, this is not a contradiction as parallel is referring to the blood flow direction of the blood flow gradient distribution and the radial direction of the prior art refers to the direction of the measurement of the ultrasound beam.  It is noted that Figure 1 of the Drawings of the Applicant supports this interpretation by disclosing the ultrasound probe 2 in the same measuring position of radial.
a step of calculating a blood flow velocity gradient distribution from the blood flow velocity distribution by a differential operation [a flow velocity differential value may be computed on the inner wall surface or the inner wall point of the blood vessel] (Para 0053) and
a step of calculating an estimated value of a blood flow velocity gradient on the blood vessel wall surface from values of a blood flow velocity and a blood flow velocity gradient at the selected measurement points [two locations] [where ∆P represents a pressure gradient (pressure difference) at ends of the vessel having the length "L"] (Figure 4 and Para 0040-0041 & 0049)
While Konda teaches a predetermined distance, Kondo fails to teach wherein a range specifying operation unit that calculates a predetermined range.  However, Okada teaches – 
a step of calculating a predetermined range in the blood flow velocity gradient distribution [blood velocities may be measured at a plurality of points in a direction orthogonal to the blood vessel axis within the blood vessel and the point showing the highest velocity may be used as a reference in sample gate setting] (Para 0075) in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
a step of selecting one or more measurement points among the measurement points within the predetermined range (Para 0075)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Claim 15/14:  Kondo teaches wherein, by using the value of the blood flow velocity gradient at the selected measurement points, an approximate model is employed to the blood flow velocity gradient distribution in the vicinity of the blood vessel wall surface, and the estimated value of the blood flow velocity gradient on the blood vessel wall surface is calculated from the values of the blood flow velocity and the blood flow velocity gradient at the selected measurement points based on a relationship in which a definite integral of the blood flow velocity gradient distribution is equal to the value of the blood flow velocity at the selected measurement points in the approximate model (See equation 11).
Claim 16/15/14:  Kondo teaches wherein the approximate model of the blood flow velocity gradient distribution in the vicinity of the blood vessel wall surface is set to be a primary straight line (Figure 7A & 7B, Element dashed line).

Claim(s) 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. Patent Application 2010/0241000 A1), and further in view of Okada et al. (U.S. Patent Application 2001/0016686 A1) and further in view of Okada et al. (JP 2010125203 A; hereafter referred to as Okada‘203, translation enclosed and referenced herein).
Claim 10/1:  Kondo teaches – 
a display unit (Figure 1, Element 52) that displays information obtained by the signal processing unit (Figure 1, Element 22, 23, 11, 62, 41, 30, 42, 42 & 51) 
wherein the display unit displays the blood flow velocity gradient distribution (Para 0046) calculated by the velocity gradient distribution operation unit [measuring unit] (Figure 1, Element 41), and 
Kondo fails to the details of the display unit and the range specifying operation unit.  However, Okada teaches – 
wherein the display unit displays the predetermined range calculated by the range specifying operation unit [sample gate generator] (Para 0075) with the blood flow velocity gradient distribution [blood velocities may be measured at a plurality of points in a direction orthogonal to the blood vessel axis within the blood vessel and the point showing the highest velocity may be used as a reference in sample gate setting] (Para 0075) in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to enable accurate extraction of Doppler information [for extraction of Doppler information] [enables highly accurate measurement] (Para 0022 & 0064)
Kondo and Okada fail to teach the superimposing on the display.  However, Okada‘203 teaches – 
superimposing display information on the blood flow velocity gradient distribution (Para 0035) in order to evaluate cardiac function (Para 0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the range [sample gate] of Kondo and Okada with the superimposing as taught by Okada‘203 in order to evaluate cardiac function (Para 0002).
Claim 12/6/1:  Kondo teaches – 
a display unit (Figure 1, Element 52) that displays the information obtained by the signal processing unit (Figure 1, Element 22, 23, 11, 62, 41, 30, 42, 42 & 51)
wherein the signal processing unit includes a tomographic image forming unit that forms the tomographic image of the examination target from the echo signal (Figure 1, Element 30 and Para 0035) and 
wherein the display unit (Figure 1, Element 52) displays information 
Kondo fails to teach a diagnosis index operation unit.  
However, Okada teaches – 
diagnosis index operation unit [evaluation value calculator] (Figure 1, Element 34) in order to use in evaluation of heart functions and blood vessel condition (Para 0091)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the range specifying operation unit as taught by Okada in order to use in evaluation of heart functions and blood vessel condition (Para 0091)
Kondo and Okada fail to teach the superimposing on the display.  However, Okada‘203 teaches – 
superimposed on the tomographic image, as a spatial distribution diagram (Para 0035) in order to evaluate cardiac function (Para 0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the diagnosis index of Kondo and Okada with the superimposing as taught by Okada‘203 in order to evaluate cardiac function (Para 0002).

Response to Arguments
Applicant’s arguments, see Page 9, filed 08/10/2022, with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of Drawings has been withdrawn. 

Applicant’s arguments, see Page 9, filed 08/10/2022, with respect to the rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of the claims has been withdrawn. 

Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The Applicant submitted arguments that Kondo and Okada do not teach or suggest “a range specifying operation unit that calculates a predetermined range in the blood flow velocity gradient distribution”.  The Examiner respectfully disagrees.  The Applicant pointed to Para 0063 of Okada and stated that Okada discloses the sample gate having a width based on the physical arrangement of the blood vessel and in particular the center of the blood vessel.  The Examiner acknowledge that Okada does teach such.  However, this teaching that Okada discloses within Para 0063 and was not the teaching used within the rejection for the cited claim limitation.  The Examiner, within the rejection mailed 06/22/2022, stated, […the point showing the highest velocity may be used as a reference in sample gate setting] (Para 0075) for the recited claim limitation.  The Applicant did not submitted arguments with respect to the teaching disclosed within Para 0075.
The Applicant submitted the same argument with respect to Claim 14 and the Examiner contends that the same arguments for Claim 1 can be applied to Claim 14.  
The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793